Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and remarks filed May 16, 2022 have been received and reviewed. Claims 16-30 are now pending in this application.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 16-23 and 28) and the species of Compound #2 in the reply filed on November 17, 2021 is acknowledged.
Claims 24-27 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 17, 2021.
Copious amount of art was still found after amendments. In the elected species of compound 2, instant R1 represents aryl substituted by -F and -Cl, R2 represents -H, R3 represents phenyl, R4 represents -COOH and R5 represents -H in the compound of formula (I) according to claim 16. The search has now been expanded to embrace compounds of claim 16 wherein R1 and  R2 represent aryl (optionally substituted) along with the full scope of the remaining variables. 

	Prior art considerations have been limited to claim 16 because of the amount of art found (see MPEP 803.02.)
 	Applicants are advised of MPEP 803.02 Restriction - Markush Claims [R - 2], fourth and fifth paragraph, where is stated:
	“As an example, in the case of an application with a Markush - type claim drawn to the compound C - R, wherein R is a radical selected from the group consisting of A, B, C, D, and E, the examiner may require a provisional election of a single species, CA, CB, CC, CD, or CE. The Markush - type claim would then be examined fully with respect to the elected species and any species considered to be clearly unpatentable over the elected species. If on examination the elected species is found to be anticipated or rendered obvious by prior art, the Markush - type claim and claims to the elected species shall be rejected, and claims to the non-elected species would be held withdrawn from further consideration. As in the prevailing practice, a second action on the rejected claims would be made final.” (emphasis added).
	On the other hand, should no prior art be found that anticipates or renders obvious the elected species, the search of the Markush-type claim will be extended. If prior art is found that anticipates or renders obvious the Markush-type claim with respect to a non-elected species, the Markush-type claim shall be rejected and claims to the nonelected species held withdrawn from further consideration. The prior art search, however, will not be extended unnecessarily to cover all nonelected species. Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection, as by amending the Markush-type claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush-type claim will be reexamined. The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. In the event prior art is found during the reexamination that anticipates or renders obvious the amended Markush-type claim, the claim will be rejected and the action made final. Amendments submitted after the final rejection further restricting the scope of the claim may be denied entry.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-23, 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
i) The group R1 is defined as “a 3-10 membered ring, saturated or unsaturated selected from the group consisting of an aryl, a cycloalkyl, a chroman, a tetrahydroquinoline, a bicyclo[4.1.0]heptanyl, and a bicyclo[2,2,1]heptanyl.” This is indefinite because it is unclear whether the cycloalkyl is limited to “bicyclo[4.1.0]heptanyl” and a “bicyclo[2,2,1]heptanyl” (which should be written correctly as bicyclo[2.2.1]heptanyl replacing the commas with dots) or these are examples. Appropriate clarification and/or correction is required because this is a range-within-a-range.
Claim 23 is now an independent claim and has approximately 125 species. This number of compounds cannot be considered a reasonable number according to rule 1.141(a). In re Fressola, 22 USPQ 2nd 1828, indicates that the Examiner may reject for Applicants failure to follow a Rule.
§ 1.141 Different inventions in one national application.
(a)     Two or more independent and distinct inventions may not be claimed in one
national application, ex­cept that more than one species of an invention, not to
exceed a reasonable number, may be specifically claimed in different claims in
one national application, provided the application also includes an allowable claim
gen­eric to all the claimed species and all the claims to species in excess of one are
written in dependent form (§  1.75) or otherwise include all the limitations of the
generic claim.

Applicants should either make this claim dependent from claim 16 if all of the compounds are indeed compounds of formula (I) or rewrite the claim as a series of independent claim wherein each claim has a reasonable number of species per claim because each compound has to be searched separately. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kharizomenova et al. (Khimiya Geterotsiklicheskikh Soedinenii (1980), (1), 45-6). The claim reads on the compounds depicted below. See Abstract.
RN   73696-45-4  CAPLUS
CN   3-Thiophenecarboxylic acid, 2-(benzoylamino)-4-phenyl-  (CA INDEX NAME)
  

    PNG
    media_image1.png
    173
    381
    media_image1.png
    Greyscale

RN   73696-32-9  CAPLUS
CN   3-Thiophenecarboxylic acid, 2-[(4-chlorobenzoyl)amino]-4-phenyl-  (CA
     INDEX NAME)

    PNG
    media_image2.png
    173
    411
    media_image2.png
    Greyscale
.


Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pittala et al. (Farmaco (2005), 60(9), 711-720). The claim reads on the compounds depicted below. See Abstract.
RN   868631-84-9  CAPLUS      
CN   3-Thiophenecarboxylic acid, 2-(benzoylamino)-4-(4-methoxyphenyl)-  (CA
     INDEX NAME)
  

    PNG
    media_image3.png
    203
    434
    media_image3.png
    Greyscale

RN   868631-85-0  CAPLUS
CN   3-Thiophenecarboxylic acid, 2-[(4-methoxybenzoyl)amino]-4-(4-
     methoxyphenyl)-  (CA INDEX NAME)

    PNG
    media_image4.png
    173
    491
    media_image4.png
    Greyscale

RN   868631-86-1  CAPLUS
CN   3-Thiophenecarboxylic acid, 2-[(3,4-dimethoxybenzoyl)amino]-4-(4-
     methoxyphenyl)-  (CA INDEX NAME)

    PNG
    media_image5.png
    174
    491
    media_image5.png
    Greyscale
.

Claim 16 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Velcelebi et al. (US 2009/0137659). The claim reads on the compounds in pages 2-7.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCK KIFLE whose telephone number is (571)272-0668. The examiner can normally be reached 8 AM - 6 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



June 30, 2022
/BRUCK KIFLE/Primary Examiner, Art Unit 1624